Exhibit 10.12

EXECUTION COPY

--------------------------------------------------------------------------------

LOGO [g18941logo.jpg]

FIVE-YEAR CREDIT AGREEMENT

dated as of

March 29, 2007,

among

BROADRIDGE FINANCIAL SOLUTIONS, INC.,

The LENDERS Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

J. P. MORGAN EUROPE LIMITED,

as London Agent

and

CITIBANK, N.A.,

as Syndication Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms    2

SECTION 1.02.

   Classification of Loans and Borrowings    21

SECTION 1.03.

   Terms Generally    21

SECTION 1.04.

   Accounting Terms; GAAP    22

SECTION 1.05.

   Currency Translation    22 ARTICLE II    The Credits   

SECTION 2.01.

   Commitments    22

SECTION 2.02.

   Loans and Borrowings    23

SECTION 2.03.

   Requests for Revolving Borrowings or Term Borrowings    24

SECTION 2.04.

   Competitive Bid Procedure    24

SECTION 2.05.

   Swingline Loans    27

SECTION 2.06.

   Letters of Credit    28

SECTION 2.07.

   Funding of Borrowings    34

SECTION 2.08.

   Interest Elections for Revolving Borrowings and Term Borrowings    34

SECTION 2.09.

   Termination or Reduction of Commitments    36

SECTION 2.10.

   Increase of Revolving Commitments; Extension of Revolving Maturity Date    36

SECTION 2.11.

   Repayment of Loans; Evidence of Debt    38

SECTION 2.12.

   Prepayment of Loans    39

SECTION 2.13.

   Fees    40

SECTION 2.14.

   Interest    41

SECTION 2.15.

   Alternate Rate of Interest    42

SECTION 2.16.

   Increased Costs    43

SECTION 2.17.

   Break Funding Payments    44

SECTION 2.18.

   Taxes    45

SECTION 2.19.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    47

SECTION 2.20.

   Mitigation Obligations; Replacement of Lenders    48

SECTION 2.21.

   Additional Reserve Costs    49



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

SECTION 3.01.

   Organization; Powers    50

SECTION 3.02.

   Authorization; Enforceability    50

SECTION 3.03.

   Governmental Approvals; No Conflicts    50

SECTION 3.04.

   Financial Condition; No Material Adverse Change    50

SECTION 3.05.

   Properties    51

SECTION 3.06.

   Litigation and Environmental Matters    51

SECTION 3.07.

   Compliance with Laws and Agreements    52

SECTION 3.08.

   Federal Reserve Regulations    52

SECTION 3.09.

   Investment Company Status    52

SECTION 3.10.

   Taxes    52

SECTION 3.11.

   ERISA    53

SECTION 3.12.

   Disclosure    53 ARTICLE IV    Conditions   

SECTION 4.01.

   Effective Date    53

SECTION 4.02.

   Each Credit Event    55 ARTICLE V    Affirmative Covenants   

SECTION 5.01.

   Financial Statements and Other Information    56

SECTION 5.02.

   Notices of Material Events    57

SECTION 5.03.

   Existence; Conduct of Business    58

SECTION 5.04.

   Payment of Taxes    58

SECTION 5.05.

   Maintenance of Properties    58

SECTION 5.06.

   Books and Records; Inspection Rights    58

SECTION 5.07.

   Compliance with Laws    58

SECTION 5.08.

   Use of Proceeds    59

SECTION 5.09.

   Margin Stock    59

SECTION 5.10.

   Consummation of the Remaining Transactions    59 ARTICLE VI    Negative
Covenants   

SECTION 6.01.

   Liens    59

SECTION 6.02.

   Subsidiary Indebtedness    61

 

ii



--------------------------------------------------------------------------------

SECTION 6.03.

   Sale and Leaseback Transactions    62

SECTION 6.04.

   Fundamental Changes    62

SECTION 6.05.

   Restrictive Agreements    63

SECTION 6.06.

   Transactions with Affiliates    63

SECTION 6.07.

   Leverage Ratio    64

SECTION 6.08.

   Ratio of EBITDA to Consolidated Interest Expense    64 ARTICLE VII    Events
of Default    ARTICLE VIII    The Agents    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices    69

SECTION 9.02.

   Waivers; Amendments    69

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver    71

SECTION 9.04.

   Successors and Assigns    72

SECTION 9.05.

   Survival    75

SECTION 9.06.

   Counterparts; Integration; Effectiveness    75

SECTION 9.07.

   Severability    75

SECTION 9.08.

   Right of Setoff    75

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process    76

SECTION 9.10.

   WAIVER OF JURY TRIAL    76

SECTION 9.11.

   Headings    77

SECTION 9.12.

   Confidentiality    77

SECTION 9.13.

   Interest Rate Limitation    78

SECTION 9.14.

   Conversion of Currencies    78

SECTION 9.15.

   Patriot Act    78

SECTION 9.16.

   No Fiduciary Relationship    79

SECTION 9.17.

   Amendment and Restatement Upon Syndication    79

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 6.01 — Existing Liens

Schedule 6.02 — Existing Indebtedness

Schedule 6.05 — Restrictive Agreements

 

iii



--------------------------------------------------------------------------------

Schedule 6.06 — Transactions with Affiliates

EXHIBITS:

Exhibit A-1 — Form of Competitive Bid Request

Exhibit A-2 — Form of Notice of Competitive Bid Request

Exhibit A-3 — Form of Competitive Bid

Exhibit A-4 — Form of Competitive Bid Accept/Reject Letter

Exhibit B — Form of Assignment and Assumption

Exhibit C — Form of Issuing Bank Agreement

Exhibit D — Mandatory Costs Rate

Exhibit E — Form of Note

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of March 29, 2007, among BROADRIDGE
FINANCIAL SOLUTIONS, INC., a Delaware corporation; the LENDERS party hereto;
JPMORGAN CHASE BANK, N.A., as Administrative Agent; J. P. MORGAN EUROPE LIMITED,
as London Agent; and CITIBANK, N.A., as Syndication Agent.

As of the date of this Agreement, the Borrower (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) is a direct wholly owned subsidiary of ADP. As set
forth in the amended registration statement on Form 10 filed by the Borrower
with the SEC on March 16, 2007 (the “Form 10”), ADP will distribute all the
issued and outstanding common stock of the Borrower on a pro rata basis to its
shareholders in a tax-free transaction (the “Spin-Off”) on the date immediately
following the date of this Agreement (or, if the Spin-Off is not consummated on
such date, as soon as practicable thereafter). The Borrower holds ADP’s
brokerage services group business, consisting of its investor communication
solutions, securities processing solutions and clearing and outsourcing
solutions business units.

In connection with the Spin-Off, (a) the Borrower is entering into this
Agreement and obtaining the senior credit facilities established hereby, (b) the
Borrower is simultaneously entering into the Interim Credit Agreement and
obtaining the interim credit facilities established thereby, (c) the Borrower
will pay a cash dividend to ADP immediately prior to the Spin-Off in the amount
of $690,000,000 (the “Dividend”), (d) all indebtedness of the Borrower and the
Subsidiaries payable to ADP or Affiliates of ADP (other than intercompany
indebtedness payable to the Borrower or any Subsidiary) will be canceled and
discharged and (f) fees and expenses incurred in connection with the
Transactions will be paid (the “Transaction Costs”).

The Borrower has requested the Lenders to extend credit to enable it to
(a) borrow Term Loans on the Effective Date in an aggregate principal amount of
US$440,000,000, (b) borrow on a revolving credit basis on and after the
Effective Date and at any time and from time to time prior to the Revolving
Maturity Date an aggregate principal amount not in excess of US$500,000,000 at
any time outstanding (which principal amount may be increased by an amount not
in excess of US$500,000,000 as provided in Section 2.10), (c) obtain Letters of
Credit and (d) provide a procedure under which Lenders may bid on an uncommitted
basis on short-term borrowings by the Borrower maturing on or prior to the
Revolving Maturity Date. The proceeds of such borrowings will be used (a) to pay
the Dividend, (b) to pay certain Transaction Costs and (c) for general corporate
purposes of the Borrower and the Subsidiaries, including to support the issuance
of commercial paper and the payment of intercompany loans among the Borrower and
the Subsidiaries. Letters of Credit will be used for general corporate purposes
of the Borrower and the Subsidiaries. The Lenders are willing to extend such
credit to the Borrower on the terms and subject to the conditions herein set
forth.

Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accession Agreement” has the meaning assigned to such term in Section 2.10.

“Adjusted LIBO Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period
multiplied, in the case of a LIBO Rate Borrowing denominated in US Dollars, by
the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“ADP” means Automatic Data Processing, Inc., a Delaware corporation.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that two or more Persons shall not be deemed Affiliates solely because an
individual is a director of each such Person.

“Agents” means, collectively, the Administrative Agent and the London Agent.

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

“Agreement Currency” has the meaning assigned to such term in Section 9.14.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Alternative Currency” means Australian Dollars, Canadian Dollars, Euro,
Sterling and Yen.

 

2



--------------------------------------------------------------------------------

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars or any Letter of Credit, and with respect to any payment hereunder
that does not relate to a particular Loan or Borrowing, the Administrative Agent
and (b) with respect to a Loan or Borrowing denominated in any Alternative
Currency, the London Agent.

“Applicable Creditor” has the meaning assigned to such term in Section 9.14.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any LIBO Rate Revolving
Loan or LIBO Rate Term Loan or with respect to the facility fees or
participation fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “Revolving Facility – Facility Fee
Rate”, “Revolving Facility – LIBO Rate Spread and Participation Fee”, or “Term
Facility – LIBO Rate Spread”, as applicable, based upon (a) the ratings by S&P
and Moody’s, respectively, applicable on such date to the Index Debt and (b) in
the case of the LIBO Rate Spread and participation fees applicable to Revolving
Loans, the Utilization on such date:

 

     Revolving Facility     Term Facility  

Ratings

   Facility Fee Rate    

LIBO Rate Spread

and

Participation Fee

(£50% Utilization)

   

LIBO Rate Spread

and

Participation Fee

(>50% Utilization)

    LIBO Rate Spread  

category 1

³ Baa1 or BBB+

   0.080 %   0.270 %   0.370 %   0.400 %

category 2

Baa2 or BBB

   0.100 %   0.350 %   0.450 %   0.500 %

category 3

Baa3 or BBB-

   0.125 %   0.425 %   0.525 %   0.600 %

category 4

Ba1 or BB+

   0.150 %   0.500 %   0.600 %   0.700 %

category 5

< Ba1 or BB+, or unrated

   0.200 %   0.650 %   0.750 %   0.900 %

For purposes of the foregoing, (i) if the ratings assigned by S&P and Moody’s
shall fall within different categories, the applicable category shall be the
category in which the higher of the Ratings shall fall unless the Ratings differ
by two or more categories, in which case the applicable category shall be the
Category one level below that corresponding to the higher Rating, (ii) if any
Rating Agency shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), such Rating
Agency shall be deemed to have a Rating in category 5, and (iii) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first announced by the Rating Agency making such change.

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Required
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such Rating Agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Australian Dollars” or “AUS$” means the lawful currency of the Commonwealth of
Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Broadridge Financial Solutions, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of LIBO Rate Loans, as
to which a single Interest Period is in effect, (b) Term Loans of the same Type,
made, converted or continued on the same date and, in the case of LIBO Rate
Loans, as to which a single Interest Period is in effect, (c) a Competitive Loan
or group of Competitive Loans of the same Type and currency made on the same
date and as to which a single Interest Period is in effect or (d) a Swingline
Loan.

 

4



--------------------------------------------------------------------------------

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing or
Term Borrowing in accordance with Section 2.03.

“Broker Dealer Subsidiary” means any Subsidiary registered or regulated as a
broker or dealer with or by the SEC, the NASD or any other applicable
Governmental Authority, whether domestic or foreign.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBO Rate Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market, (b) when used in connection with a Loan
denominated in Australian Dollars, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in the Sydney
interbank market, (c) when used in connection with a Loan denominated in
Canadian Dollars, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Toronto, (d) when used in
connection with a Loan denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in Euro and (e) when used in connection with a Loan
denominated in Yen, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Yen in Tokyo.

“Calculation Date” means the Effective Date and the last Business Day of each
calendar quarter thereafter.

“Canadian Dollars” or “CAN$” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Collateralize” has the meaning set forth in Section 2.06.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of

 

5



--------------------------------------------------------------------------------

Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower, or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) directors
of the Borrower on the Effective Date, (ii) nominated by the board of directors
of the Borrower or (iii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Charges” has the meaning set forth in Section 9.13.

“Class” means (a) when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans, Competitive Loans or Swingline Loans and (b) when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment
or a Term Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by the Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.

“Commitment” means a Revolving Commitment, Term Commitment or any combination
thereof, as the context requires.

“Commitment Increase” has the meaning set forth in Section 2.10.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04 in the form of Exhibit A-3.

“Competitive Bid Accept/Reject Letter” means an acceptance or rejection of a
Competitive Bid in accordance with Section 2.04 in the form of Exhibit A-4.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04 in the form of Exhibit A-1.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

6



--------------------------------------------------------------------------------

“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of the US Dollar Equivalents of the
principal amounts of such Lender’s outstanding Competitive Loans.

“Consenting Lender” has the meaning set forth in Section 2.10.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (other
than amounts reflected as “amortization of other assets” on the Borrower’s
financial statements), (iv) all non-recurring or extraordinary non-cash charges
for such period, (v) all non-cash charges associated with employee compensation
for such period, (vi) all losses associated with asset sales during such period
and (vi) all Transaction Costs paid by the Borrower or any Subsidiary during
such period, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) all extraordinary gains for such
period and (ii) all gains associated with asset sales during such period, all
determined on a consolidated basis in accordance with GAAP; provided, however,
that Consolidated EBITDA for the Borrower’s fiscal quarter ended June 30, 2006
shall be $190,000,000, Consolidated EBITDA for the Borrower’s fiscal quarter
ended September 30, 2006 shall be $62,400,000 and Consolidated EBITDA for the
Borrower’s fiscal quarter ended December 31, 2006 shall be $63,100,000.

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, and
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) the sum of (i) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of financing costs paid in a previous period, and (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) in which any other Person (other than the
Borrower or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of the Subsidiaries during such period, and (b) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declining Lender” has the meaning set forth in Section 2.10.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dividend” has the meaning assigned to such term in the introduction to this
Agreement.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effectiveness Anniversary” has the meaning assigned to such term in
Section 2.10.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

8



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such date as shown on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on the applicable Reuters WRLD Page, (a) the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Applicable Agent and the Borrower,
or (b) in the absence of such an agreement, such Exchange Rate shall be the
arithmetic average of the spot rates of exchange available to the Applicable
Agent on such date in the market where its foreign currency exchange operations
in respect of such currency are then being conducted for the purchase of US
Dollars for delivery two Business Days later, at a time the Applicable Agent
shall elect after determining that such spot rates shall be the basis for
determining the Exchange Rate, provided that if at the time of such
determination, no such spot rates are being quoted for any reason, the
Applicable Agent, after consultation with the Borrower, may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Excluded Taxes” means, with respect to either Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income, or backup withholding taxes (as defined in
Section 3406 of the Code) imposed by the United States of America, or any
similar tax imposed by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, the

 

9



--------------------------------------------------------------------------------

jurisdiction in which its applicable lending office is located, (b) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other applicable jurisdiction referred to in the preceding clause (a) and
(c) in the case of a Foreign Lender, any withholding tax that is imposed by the
United States of America on payments by the Borrower to such Foreign Lender from
locations in the United States of America to the extent such tax is in effect at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.18(e) or (f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.18(a).

“Existing Maturity Date” has the meaning set forth in Section 2.10.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or any assistant
treasurer (or the functional equivalent) of such Person.

“Fixed Rate” means, with respect to any Competitive Loan bearing interest at a
fixed rate, the fixed rate of interest per annum specified by the Lender making
such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Form 10” has the meaning assigned to such term in the introduction to this
Agreement.

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Governmental Authority” means (a) the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government and (b) with regard to any Broker Dealer Subsidiary, any self
regulatory organization or body with supervisory, regulatory or other authority
over such Broker Dealer Subsidiary.

 

10



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” has the meaning set forth in Section 2.10.

“Increasing Lender” has the meaning set forth in Section 2.10.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

11



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.03.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information Memorandum” means the Confidential Information Memorandum dated
March 2007 relating to the Borrower and the Transactions.

“Initial Loans” has the meaning set forth in Section 2.10.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBO Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
LIBO Rate Borrowing with an Interest Period of more than three months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any LIBO Rate Borrowing (other than
any LIBO Rate Competitive Borrowing), the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter (or, if agreed upon by all of
the Lenders, seven or 14 days or any other period), as the Borrower may elect,
(b) with respect to any LIBO Rate Competitive Borrowing, the period commencing
on the date such Borrowing is made and ending on the numerically corresponding
day in the calendar month that is one to twelve months thereafter, as the
Borrower may elect, and (c) with respect to any Fixed Rate Borrowing, the period
(which shall not be less than 7 days or more than 365 days) commencing on the
date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a LIBO Rate Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a LIBO Rate Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such

 

12



--------------------------------------------------------------------------------

Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing or Term Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interim Credit Agreement” means the Interim Credit Agreement dated as of
March 29, 2007, among the Borrower, the lenders party thereto, JPMCB, as
administrative agent and Citibank, N.A. as syndication agent.

“Issuing Bank” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and any other Lender that may become an Issuing Bank pursuant to
Section 2.06(i) or 2.06(j). Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Agreement” shall mean an agreement in substantially the form of
Exhibit C.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amounts
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes each Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Leverage Ratio” means, as of the last day of any period of four consecutive
quarters, the ratio of (a) Total Indebtedness as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on such date.

“LIBO Rate” means, with respect to any LIBO Rate Borrowing denominated in any
currency for any Interest Period, the rate appearing on the applicable page of
the Telerate Service for such currency (or on any successor or substitute page
of such Service, or any successor to or substitute for such Service, providing
rate quotations comparable to those currently provided on such page of such
Service, as determined by the Applicable Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the

 

13



--------------------------------------------------------------------------------

London interbank market) at approximately 11:00 a.m., London time, on the
Quotation Date for such Interest Period, as the rate for deposits in such
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such LIBO Rate Borrowing for such Interest Period shall be the
rate at which deposits in the lowest multiple of 1,000,000 units of such
currency the US Dollar Equivalent of which is at least US$5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time on the Quotation Date
for such Interest Period. LIBO Rate, when used in reference to any Loan or
Borrowing, indicates that such Loan, or the Loans comprising such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate
(or, in the case of a Competitive Loan, the LIBO Rate).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing, but
excluding any operating lease) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, any amendment hereto or waiver hereunder
and each promissory note delivered pursuant to this Agreement, as such documents
may be amended, modified, supplemented or restated from time to time.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, and (b) with respect to a
Loan or Borrowing denominated in any other currency, London time.

“London Agent” means J. P. Morgan Europe Limited.

“Mandatory Costs Rate” has the meaning set forth in Exhibit D.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or any other Loan Document or (c) the rights of
or benefits available to the Lenders under this Agreement or any other Loan
Document.

 

14



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Borrower and
the Subsidiaries in an aggregate principal amount exceeding US$75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
any Equity Interest in or Controls any Material Subsidiary, (b) any Material
Broker Dealer Subsidiary (as defined below) and (c) any other Subsidiary (i) the
revenues of which for the most recent period of four fiscal quarters of the
Borrower for which audited financial statements have been delivered pursuant to
Section 5.01 were greater than 5.0% of the Borrower’s total consolidated
revenues for such period or (ii) the assets of which as of the end of such
period were greater than 5.0% of the Borrower’s total consolidated assets as of
such date; provided that if at any time the aggregate amount of the revenues or
assets of all Subsidiaries that are not Material Subsidiaries for or at the end
of any period of four fiscal quarters for which audited financial statements
have been delivered pursuant to Section 5.01 exceeds 10% of the Borrower’s
consolidated total revenues for such period or 10% of the Borrower’s
consolidated total assets as of the end of such period, the Borrower shall (or,
in the event the Borrower has failed to do so within 10 days, the Administrative
Agent may) designate additional Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries. For the purposes of this
definition, (a) “Material Broker Dealer Subsidiary” means any Broker Dealer
Subsidiary (i) the revenues of which for the most recent period of four fiscal
quarters of the Borrower for which audited financial statements have been
delivered pursuant to Section 5.01 were greater than 1.0% of the Borrower’s
total consolidated revenues for such period or (ii) the assets of which as of
the end of such period were greater than 1.0% of the Borrower’s total
consolidated assets as of such date, and (b) revenues and assets of any
Subsidiary of the Borrower which are recorded in a foreign currency in the
Borrower’s financial statements shall be converted into U.S. Dollars using the
exchange rates used in preparation of the Borrower’s most recent audited
financial statements delivered pursuant to Section 5.01 or, if no applicable
exchange rate was used in such audited financial statements, at a rate
determined in accordance with GAAP.

“Maximum Rate” has the meaning set forth in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NASD” means the National Association of Securities Dealers, Inc., and any
successor or other authority which succeeds to the function of such corporation.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 9.02, and that has been consented to by
the Required Lenders.

 

15



--------------------------------------------------------------------------------

“Notice of Competitive Bid Request” means a request by the Borrower for
Competitive Bids in accordance with Section 2.04 in the form of Exhibit A-2.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or other governmental charges or
levies (other than any lien arising under ERISA or other laws to secure
retirement or other benefits) that are not yet due or are being contested in
compliance with Section 5.04;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in good faith;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens; and

(f) easements, zoning restrictions, rights-of-way, minor defects or other
irregularities in title and other similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure
obligations that are substantial in amount and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.

 

16



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB, as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Quotation Date” means, with respect to any LIBO Rate Borrowing and any Interest
Period, the day on which it is market practice in the relevant interbank market
for prime banks to give quotations for deposits in the currency of such
Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

“Rating Agencies” shall mean Moody’s and S&P.

“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for the Index Debt.

“Register” has the meaning set forth in Section 9.04.

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, an
aggregate principal amount of outstanding Term Loans and unused Commitments
representing at least 50% of the sum of the total Revolving Exposures of all
Lenders, the aggregate principal amount of Term Loans then outstanding and
unused Commitments at such time; provided that, for purposes of declaring the
Loans to be due and payable pursuant to Article VII, and for all

17



--------------------------------------------------------------------------------

purposes after the Loans become due and payable pursuant to Article VII or the
Revolving Commitments expire or terminate, the outstanding Competitive Loans of
the Lenders shall be included in their respective Revolving Exposures in
determining the Required Lenders.

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing at least 50% of the sum
of the Revolving Exposures of all Lenders and unused Revolving Commitments at
such time.

“Reset Date” shall have the meaning specified in Section 1.05.

“Responsible Officer” means any of the chief executive officer, chief operating
officer, chief financial officer or the treasurer or controller (or any
equivalent of the foregoing officers) of the Borrower.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to Section 2.09 or 2.10 or pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
The initial aggregate amount of the Revolving Commitments is US$500,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum at such time, without duplication, of (a) the US Dollar Equivalents of
the principal amounts of such Lender’s outstanding Revolving Loans, (b) the
aggregate amount of such Lender’s LC Exposure and (c) the aggregate amount of
such Lender’s Swingline Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

“Revolving Maturity Date” means March 29, 2012, or any later date to which the
Revolving Maturity Date may be extended pursuant to Section 2.10; provided,
however, that if the Spin-Off shall not have been consummated by 5:00 p.m. New
York time on the fifth Business Day following the Effective Date, the Revolving
Maturity Date shall be the next following Business Day.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

18



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“SIPC” means the Securities Investor Protection Corporation and any regulatory
authority which succeeds to the functions of such corporation.

“Spin-Off” has the meaning assigned to such term in the introduction to this
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Rate Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£”means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning set forth in Section 2.10.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.05, expressed as an amount representing the maximum principal amount
of the Swingline Loans to be made by such Lender hereunder, as such commitment
may be reduced from time to time pursuant to Section 2.09. The initial amount of
each Swingline Lender’s Swingline Commitment is set forth on Schedule 2.01 or in
the agreement pursuant to which it became a Swingline Lender hereunder. The
aggregate amount of the Swingline Commitments on the date hereof is
US$100,000,000.

 

19



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMCB, Citibank, N.A. and any other Revolving Lender
designated as a Swingline Lender pursuant to Section 2.05, in each case in its
capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made by a Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Term
Commitments is $440,000,000.

“Term Loan” means a Loan made pursuant to Section 2.01(a).

“Term Maturity Date” means March 29, 2012; provided, however, that if the
Spin-Off shall not have been consummated by 5:00 p.m. New York time on the fifth
Business Day following the Effective Date, the Term Maturity Date shall be the
next following Business Day.

“Total Indebtedness” means, at any date, the sum of the aggregate principal
amount of Indebtedness of the Borrower and the Subsidiaries (other than any
Broker Dealer Subsidiary) outstanding as of such date that would be reflected on
a balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP.

“Transaction Costs” has the meaning assigned to such term in the introduction to
this Agreement.

“Transactions” means (a) the execution, delivery and performance by the Borrower
of the Loan Documents, the borrowing of Loans and the issuance of Letters of
Credit hereunder, (b) the execution, delivery and performance by the Borrower of
the Interim Credit Agreement and the borrowing of loans thereunder, (c) the
payment by the Borrower of the Dividend, (d) the cancelation and discharge of
all Indebtedness of the Borrower and the Subsidiaries payable to ADP or
Affiliates of ADP, (e) the consummation of the Spin-Off and (f) the payment of
the Transaction Costs.

 

20



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“Unreimbursed Amount” has the meaning set forth in Section 2.06.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

“Utilization” means, on any date, the sum of the aggregate Revolving Exposures
and the aggregate Competitive Loan Exposures on such date, expressed as a
percentage of the total Revolving Commitments.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yen” or “¥”means the lawful currency of Japan.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”)
or by Class and Type (e.g., a “LIBO Rate Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not

 

21



--------------------------------------------------------------------------------

to any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.
Following the delivery of any such notice, the Borrower, the Administrative
Agent and the Lenders will negotiate in good faith to amend this Agreement to
eliminate the effect of any such change.

SECTION 1.05. Currency Translation. Not later than 1:00 p.m., London time, on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to each Alternative Currency and
(ii) give notice thereof to the Revolving Lenders and the Borrower. The Exchange
Rates so determined shall become effective (A) in the case of the initial
Calculation Date, on the Effective Date and (B) in the case of each subsequent
Calculation Date, on the first Business Day immediately following such
Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date, and shall for all purposes of this Agreement (other than
Article VI and the definitions employed therein, Section 9.14 or any other
provision expressly requiring the use of a current exchange rate) be the
Exchange Rates employed in converting any amounts between US Dollars and
Alternative Currencies. For purposes of Article VI and the definitions employed
therein, amounts in currencies other than US Dollars shall be translated into US
Dollars at the currency exchange rates used in preparing the Borrower’s annual
and quarterly financial statements.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Term Loan to the Borrower on the Effective Date
in a principal amount not exceeding its Term Commitment and (b) to make
Revolving Loans to the Borrower, denominated in US Dollars or Alternative
Currencies, from time to time during the Availability Period in amounts that
will not at any time result in (i) such Lender’s Revolving Exposure exceeding
its Revolving Commitment, (ii) the sum of the total Revolving Exposures plus the
total Competitive Loan Exposures exceeding the total Revolving Commitments,
(iii) the

 

22



--------------------------------------------------------------------------------

sum of the total Revolving Loans denominated in Australian Dollars exceeding
AUS$61,000,000, (iv) the sum of the total Revolving Loans denominated in
Canadian Dollars exceeding CAN$57,000,000, (iv) the sum of the total Revolving
Loans denominated in Euro exceeding €37,000,000, (v) the sum of the total
Revolving Loans denominated in Sterling exceeding £25,000,000 or (vi) the sum of
the total Revolving Loans denominated in Yen exceeding ¥5,892,000,000. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans. Amounts repaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Competitive Loan
or Swingline Loan) shall be made as part of a Borrowing consisting of Loans of
the same Class, Type and currency made by the Lenders ratably in accordance with
their respective Commitments of the applicable Class. Each Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.15, (i) each Revolving Borrowing denominated in US
Dollars and each Term Borrowing shall be comprised entirely of ABR Loans or LIBO
Rate Loans as the Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in an Alternative Currency shall be comprised
entirely of LIBO Rate Loans, (iii) each Competitive Borrowing shall be comprised
entirely of LIBO Rate Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith and (iv) each Swingline Loan shall be an ABR Loan. Each
Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any LIBO Rate Revolving
Borrowing or LIBO Rate Term Borrowing, and at the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Commitments or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e). Each Swingline Loan shall be in an amount that is an
integral multiple of US$1,000,000 and not less than US$5,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of 15 LIBO Rate Borrowings
outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date or Term Maturity Date, as applicable.

 

23



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Revolving Borrowings or Term Borrowings. To request a
Revolving Borrowing or Term Borrowing, the Borrower shall notify the Applicable
Agent of such request by telephone (a) in the case of a LIBO Rate Borrowing
denominated in US Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of a
Borrowing denominated in an Alternative Currency, not later than 11:00 a.m.,
London time, three Business Days before the date of the proposed Borrowing or
(c) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(a) the currency (which shall be U.S. Dollars or an Alternative Currency) and
the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) in the case of a Borrowing to be made on the Effective Date, whether such
Borrowing is to be a Revolving Borrowing or Term Borrowing;

(d) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(e) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no currency is specified with respect to any requested LIBO Rate Borrowing,
then the Borrower shall be deemed to have selected US Dollars. If no election as
to the Type of Borrowing is specified, then the requested Revolving Borrowing
shall be (A) in the case of a Borrowing denominated in US Dollars, an ABR
Borrowing and (B) in the case of a Borrowing denominated in any other currency,
a LIBO Rate Borrowing. If no Interest Period is specified with respect to any
requested LIBO Rate Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Applicable Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans denominated in US Dollars
or Alternative Currencies in an aggregate principal amount that will not result
in the sum of the total Revolving Exposures plus the total Competitive Loan
Exposures exceeding the total Revolving Commitments.

 

24



--------------------------------------------------------------------------------

(b) In order to request Competitive Bids, the Borrower shall hand deliver or
telecopy to the Administrative Agent a duly completed Competitive Bid Request in
the form of Exhibit A-1 hereto, to be received by the Administrative Agent
(i) in the case of a LIBO Rate Competitive Loan, not later than 10:00 a.m.,
New York City time, (A) four Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) five Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency and (ii) in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
(A) one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) two Business Days before
a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency. No ABR Loan shall be requested in, or
made pursuant to, a Competitive Bid Request. A Competitive Bid Request that does
not conform substantially to the format of Exhibit A-1 may be rejected in the
Administrative Agent’s sole discretion, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telecopy. Each Competitive Bid
Request shall refer to this Agreement and specify (i) whether the Borrowing then
being requested is to be a LIBO Rate Borrowing or a Fixed Rate Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) the
currency of the requested Borrowing (which shall be US Dollars or an Alternative
Currency), (iv) the aggregate principal amount of the requested Borrowing (which
shall be an integral multiple of US$1,000,000 or 1,000,000 units of the
applicable Alternative Currency with a US Dollar Equivalent on the date of the
applicable Competitive Bid Request of at least US$25,000,000), and (v) the
Interest Period with respect thereto (which may not end after the Revolving
Maturity Date). Promptly after its receipt of a Competitive Bid Request that is
not rejected as aforesaid, the Administrative Agent shall telecopy to the
Revolving Lenders a Notice of Competitive Bid Request inviting the Revolving
Lenders to bid, on the terms and conditions of this Agreement, to make
Competitive Loans.

(c) Each Revolving Lender invited to bid may, in its sole discretion, make one
or more Competitive Bids to the Borrower responsive to the Borrower’s
Competitive Bid Request. Each Competitive Bid by a Revolving Lender must be
received by the Administrative Agent by telecopy, in the form of Exhibit A-3
hereto, (i) in the case of a LIBO Rate Competitive Loan, not later than
9:30 a.m., New York City time, (A) three Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in US
Dollars and (B) four Business Days before a proposed Competitive Borrowing in
the case of a Competitive Borrowing denominated in an Alternative Currency and
(ii) in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York
City time, (A) on the day of a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in US Dollars and (B) one Business Day before
a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in an Alternative Currency. A Revolving Lender may submit multiple
bids to the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit A-3 may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the Revolving Lender making
such nonconforming bid of such rejection as soon as practicable. Each
Competitive Bid shall refer to this Agreement and specify (A) the principal
amount (which shall be an integral multiple of US$1,000,000 or 1,000,000 units
of the applicable Alternative Currency the U.S. Dollar Equivalent of which is
equal to or greater than $1,000,000 and which may equal the entire principal
amount of the Competitive Borrowing requested) of the Competitive Loan or Loans
that the Revolving Lender is willing to make,

 

25



--------------------------------------------------------------------------------

(B) the Competitive Bid Rate or Rates at which the Revolving Lender is prepared
to make the Competitive Loan or Loans and (C) the Interest Period applicable to
each such Loan and the last day thereof. If any Revolving Lender invited to bid
shall elect not to make a Competitive Bid, such Revolving Lender shall so notify
the Administrative Agent by telecopy (I) in the case of a LIBO Rate Competitive
Loan, not later than 9:30 a.m., New York City time, (A) three Business Days
before a proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in US Dollars and (B) four Business Days before a proposed
Competitive Borrowing in the case of a Competitive Borrowing denominated in an
Alternative Currency and (ii) in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, (A) on the day of a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in US Dollars and
(B) one Business Day before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in an Alternative Currency; provided, however,
that failure by any Revolving Lender to give such notice shall not cause such
Revolving Lender to be obligated to make any Competitive Loan as part of such
Competitive Borrowing. A Competitive Bid submitted by a Revolving Lender shall
be irrevocable.

(d) The Administrative Agent shall as promptly as practicable notify the
Borrower by telecopy of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Revolving Lender that
made such bid.

(e) The Borrower may in its discretion, subject only to the provisions of this
paragraph, accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject any of or all the bids notified to it not more than one hour
after it shall have been so notified; provided, however, that (i) the failure of
the Borrower to give such notice shall be deemed to be a rejection of any such
bid, (ii) the Borrower shall not accept a bid made at a particular Competitive
Bid Rate if it has decided to reject a bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the applicable Competitive
Bid Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to this clause, the amounts shall be rounded to integral
multiples of the Borrowing Multiple in a manner determined by the Borrower. A
notice given by the Borrower pursuant to this paragraph shall be irrevocable.

(f) The Administrative Agent shall promptly notify each bidding Revolving Lender
whether or not its Competitive Bid has been accepted (and if so, in what amount
and at what Competitive Bid Rate) by telecopy, and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Loan in respect of which its bid has been accepted.

(g) No Competitive Borrowing shall be requested or made if after giving effect
thereto (i) the total Revolving Exposures plus the total Competitive Loan
Exposures would exceed the total Revolving Commitments or (ii) in the event the
Revolving Maturity Date shall

 

26



--------------------------------------------------------------------------------

have been extended as provided in Section 2.10, the total Revolving Exposures
existing after any Existing Maturity Date plus the total Competitive Loan
Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date would exceed the total Revolving Commitments existing after such
Existing Maturity Date.

(h) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Revolving Lender, it shall submit such bid directly to the
Borrower one quarter of an hour earlier than the latest time at which the other
Revolving Lenders are required to submit their bids to the Administrative Agent
pursuant to paragraph (e) above.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans denominated in US
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in the
sum of the total Revolving Exposures plus the total Competitive Loan Exposures
exceeding the total Revolving Commitments; provided that no Swingline Lender
shall make a Swingline Loan to refinance an outstanding Swingline Loan. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Swingline Loans. The Borrower may
request any Swingline Loan from one or more of the Swingline Lenders, subject
only to the limitation that the outstanding Swingline Loans of any Swingline
Lender shall at no time exceed its Swingline Commitment.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent and the applicable Swingline Lender of such request by telephone
(confirmed by telecopy), not later than 4:00 p.m., New York City time, in the
case of a Swingline Loan to be made by JPMCB, and not later than 3:00 p.m.,
New York City time, in the case of a Swingline Loan to be made by any other
Swingline Lender, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the Swingline Loan to be made by the applicable
Swingline Lender. The Administrative Agent will promptly advise the applicable
Swingline Lender of any such notice received from the Borrower. The applicable
Swingline Lender shall make its Swingline Loan available to the Borrower by
means of funds transfer to the general deposit account of the Borrower with the
Administrative Agent (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 5:00 p.m., New York City time, on
the requested date of such Swingline Loan.

(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of its Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Revolving Lender’s Applicable Percentage of each such Swingline Loan. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
such Swingline Lender, such Revolving Lender’s Applicable Percentage of each
such Swingline Loan. Each Revolving

 

27



--------------------------------------------------------------------------------

Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Revolving Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender
that made such Swingline Loan. Any amounts received by a Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; and any such amounts received by the Administrative Agent shall be
promptly remitted to the Revolving Lenders that shall have made their payments
pursuant to this paragraph and to the applicable Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the applicable Swingline Lender or to the Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

(d) The Borrower may, at any time and from time to time, designate one or more
additional Revolving Lenders to act as a Swingline Lender under the terms of
this Agreement with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed) and such Revolving Lender. Any
Revolving Lender designated as a swingline lender pursuant to this paragraph
shall, upon entering into a joinder agreement with the Borrower in form
reasonably satisfactory to the Administrative Agent, be deemed to be a
“Swingline Lender” (in addition to being a Revolving Lender) hereunder.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars for its own account (or, so long as the
Borrower is a joint and several co-applicant with respect thereto, for the
account of any of the Subsidiaries), in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
All Letters of Credit shall be denominated in US Dollars. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, it will be fully responsible for the reimbursement
of LC Disbursements, the payment of interest thereon and the payment of fees due
hereunder to the same extent as if it were the sole account party in respect of
such Letter of Credit (the Borrower hereby irrevocably waiving any defenses that
might otherwise be available to it as a guarantor of the obligations of any
Subsidiary that shall be an account party in respect of any such Letter of
Credit).

 

28



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the Issuing Bank and
the Administrative Agent reasonably in advance of the requested date of
issuance, amendment, renewal or extension a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed US$100,000,000,
(ii) the sum of the total Revolving Exposures and the total Competitive Loan
Exposures shall not exceed the total Revolving Commitments and (iii) in the
event the Revolving Maturity Date shall have been extended as provided in
Section 2.10, the sum of the LC Exposures attributable to Letters of Credit
expiring after any Existing Maturity Date and the Competitive Loan Exposures
attributable to Competitive Loans maturing after such Existing Maturity Date
shall not exceed the total Revolving Commitments that have been extended to a
date after the expiration date of the last of such Letters of Credit and the
maturity of the last of such Competitive Loans.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) except as set forth
below with respect to Collateralized Letters of Credit, the date that is five
Business Days prior to the Revolving Maturity Date (the “LC Expiration Date”);
provided that at the request of the Borrower any Letter of Credit may contain
customary “evergreen” provisions pursuant to which such Letter of Credit will be
renewed for successive one-year periods (but, in no event, beyond the LC
Expiration Date). Notwithstanding clause (ii) of the preceding sentence, (A) any
Collateralized Letter of Credit may, with the consent of the Issuing Bank that
issued such Collateralized Letter of Credit, expire on any date following the LC
Expiration Date and (B) any Letter of Credit that contains an “evergreen”
provision may renew pursuant to such evergreen provision to an expiration date
following the LC Expiration Date if such Letter of Credit becomes a
Collateralized Letter of Credit at least 15 Business Days prior to the latest
date upon which the Issuing Bank thereof would be entitled to terminate such
Letter of Credit prior to its automatic renewal pursuant to such evergreen
provision.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving

 

29



--------------------------------------------------------------------------------

Lender, and each Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the Borrower for any reason. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives notice of such LC Disbursement, if
the Borrower shall have received notice of such LC Disbursement prior to 5:00
p.m., New York City time, on such date, or, if such notice is not received by
the Borrower prior to such time on the day of receipt, then not later than 12:00
p.m., New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the Revolving Maturity Date
shall not have occurred, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing (if such LC
Disbursement is not less than US$5,000,000) or Swingline Loan (if such LC
Disbursement is not less than US$1,000,000) in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof (the “Unreimbursed
Amount”) and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

30



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Agents, the Lenders or the Issuing Bank, or any of their Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or punitive damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction in a
non-appealable judgment), the Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank’s only obligation to the
Borrower in respect of any drawing made on any Letter of Credit is to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and appear to substantially comply on their face with the
requirements of such Letter of Credit. The Issuing Bank shall promptly notify
the Administrative Agent and the Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

31



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.14(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may resign at any time by
giving 180 days’ prior written notice to the Administrative Agent, the Revolving
Lenders and the Borrower and may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of an Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, such Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement (including the right to receive
fees under Section 2.13(b)), but shall not be required to issue additional
Letters of Credit.

(j) Additional Issuing Banks. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an Issuing
Bank under the terms of this Agreement with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed) and such
Revolving Lender. Any Revolving Lender designated as an issuing bank pursuant to
this paragraph shall, upon entering into an Issuing Bank Agreement with the
Borrower, be deemed to be an “Issuing Bank” (in addition to being a Revolving
Lender) hereunder.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood that such Issuing Bank shall not effect any
issuance, renewal, extension or amendment resulting in an increase in the
aggregate amount of the Letters of Credit issued by it without first obtaining
written confirmation from the Administrative Agent that such increase is then
permitted under this Agreement, (ii) on each

 

32



--------------------------------------------------------------------------------

Business Day on which such Issuing Bank makes any LC Disbursement, the date and
amount of such LC Disbursement, (iii) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

(l) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit (“Cash Collateralize”) in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders and the Issuing Bank, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to Cash Collateralize
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(m) Collateralized Letters of Credit. Notwithstanding anything to the contrary
in this Section, the obligations of the Revolving Lenders to acquire
participations in Letters of Credit and to reimburse an Issuing Bank for
Unreimbursed Amounts shall terminate with respect to any Collateralized Letter
of Credit upon the Revolving Maturity Date. Any participation held by any
Revolving Lender in a Collateralized Letter of Credit on the Revolving Maturity
Date shall be deemed to have been assigned to the Issuing Bank that issued such
Collateralized Letter of Credit on such Revolving Maturity Date.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (a) in the case of an ABR
Borrowing, by 1:00 p.m., New York City time and (b) in all other cases, by 12:00
noon, Local Time, to the account of the

 

33



--------------------------------------------------------------------------------

Applicable Agent most recently designated by it for such purpose by notice to
the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Applicable Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to such
accounts as shall be designated in a written notice signed by a Financial
Officer of the Borrower and delivered to the Applicable Agent; provided that ABR
Revolving Loans or Swingline Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed time of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Applicable Agent, then the applicable Lender and the Borrower
severally agree to pay to the Applicable Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Applicable Agent, at (i) in the case of such Lender, the greater
of (A) the Federal Funds Effective Rate, in the case of Loans denominated in US
Dollars, and the rate reasonably determined by the London Agent to be the cost
to it of funding such amount (including with respect to any overdraft related
costs incurred by the London Agent), in the case of Loans denominated in a
Alternative Currency, and (B) a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, in the case of Loans denominated in US Dollars, the
interest rate applicable to such Loans, and in the case of Loans denominated in
a Alternative Currency, the interest rate applicable to such Loans.

SECTION 2.08. Interest Elections for Revolving Borrowings and Term Borrowings.
(a) Each Revolving Borrowing and Term Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBO Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBO Rate
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings or Swingline Borrowings,
which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by telecopy by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and, if telephonic, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

34



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to (i) change the currency of any Borrowing or (ii) elect an Interest
Period for LIBO Rate Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Revolving Borrowing or LIBO Rate Term Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Borrowing denominated in US Dollars, be converted to
an ABR Borrowing and (ii) in the case of any other LIBO Rate Borrowing, become
due and payable on the last day of such Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing or Term Borrowing denominated in US Dollars may
be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
(A) each LIBO Rate Revolving Borrowing and LIBO Rate Term Borrowing denominated
in US Dollars shall, at the end of the Interest Period applicable thereto, be
converted to an ABR Borrowing and (B) each LIBO Rate Revolving Borrowing
denominated in an Alternate Currency shall, at the end of the Interest Period
applicable thereto, be continued as a LIBO Rate Revolving Borrowing with an
Interest Period of one month.

 

35



--------------------------------------------------------------------------------

SECTION 2.09. Termination or Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date and (ii) the Revolving Commitments shall terminate
on the Revolving Maturity Date.

(b) The Borrower may at any time terminate or, from time to time, reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of US$1,000,000 and
not less than US$5,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.12, the sum of the total Revolving
Exposures and the total Competitive Loan Exposures would exceed the total
Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of such a notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.10. Increase of Revolving Commitments; Extension of Revolving Maturity
Date. (a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, executed by the Borrower and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Revolving Commitments to be extended by the Increasing Lenders or cause the
existing Revolving Commitments of the Increasing Lenders to be increased, as the
case may be (any such extension or increase, a “Commitment Increase”), in an
amount for each Increasing Lender set forth in such notice; provided, that
(i) at no time shall the aggregate amount of Revolving Commitments, including
Commitment Increases effected pursuant to this paragraph, exceed
US$1,000,000,000, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld or delayed) and (iii) each
Increasing Lender, if not already a Lender hereunder, shall become a party to
this Agreement by completing and delivering to the Administrative Agent a duly
executed accession agreement in a form reasonably satisfactory to the
Administrative Agent and the Borrower (an “Accession Agreement”). New Revolving
Commitments and increases in Revolving Commitments shall become effective on the
date specified in the applicable notices delivered pursuant to this paragraph.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, (i) such Increasing Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Revolving Lender hereunder and subject to all

 

36



--------------------------------------------------------------------------------

obligations of a Revolving Lender hereunder and (ii) Schedule 2.01 shall be
deemed to have been amended to reflect the Revolving Commitment of such
Increasing Lender as provided in such Accession Agreement. Upon the
effectiveness of any increase pursuant to this Section in the Revolving
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Revolving Commitment of such Lender.

(b) On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the
Revolving Loans outstanding (the “Initial Loans”) immediately prior to giving
effect to the applicable Commitment Increase on the Increase Effective Date
shall be deemed to be repaid, (ii) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Loans and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (iii) each Revolving Lender shall pay to the
Administrative Agent in same day funds an amount equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage (calculated after
giving effect to the Commitment Increase) of the Subsequent Borrowings and
(B) such Lender’s Applicable Percentage (calculated without giving effect to the
Commitment Increase) of the Initial Loans, (iv) after the Administrative Agent
receives the funds specified in clause (iii) above, the Administrative Agent
shall pay to each Revolving Lender the portion of such funds that is equal to
the difference, if positive, between (A) such Lender’s Applicable Percentage
(calculated without giving effect to the Commitment Increase) of the Initial
Loans and (B) such Lender’s Applicable Percentage (calculated after giving
effect to the Commitment Increase) of the amount of the Subsequent Borrowings,
(v) each Increasing Lender and each other Revolving Lender shall be deemed to
hold its Applicable Percentage of each Subsequent Borrowing (each calculated
after giving effect to the Commitment Increase) and (vi) the Borrower shall pay
each Revolving Lender any and all accrued but unpaid interest on the Initial
Loans. The deemed payments made pursuant to clause (i) above in respect of each
LIBO Rate Loan shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.17 if the Increase Effective Date occurs other than
on the last day of the Interest Period relating thereto and breakage costs
result.

(c) Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Revolving Commitment of any Lender) shall become effective under this
Section unless, on the date of such increase, the conditions set forth in
paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all references
in such paragraphs to a Borrowing being deemed to be references to such increase
and without giving effect to the parenthetical in Section 4.02(a)) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower.

(d) The Borrower may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 30 days and not
more than 90 days prior to any anniversary of the Effective Date (an
“Effectiveness Anniversary”), request that the Revolving Lenders extend the
Revolving Maturity Date and the Revolving Commitments for an additional period
of one year. The Borrower may deliver such a notice to the Administrative Agent
no more than twice during the Availability Period. Each Revolving Lender shall,
by notice to the Borrower and the Administrative Agent given not later than the

 

37



--------------------------------------------------------------------------------

20th day after the date of the Administrative Agent’s receipt of the Borrower’s
extension request, advise the Borrower whether or not it agrees to the requested
extension (each Revolving Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Revolving Lender that has not
so advised the Borrower and the Administrative Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Revolving Lenders constituting the Required Revolving Lenders shall have agreed
to an extension request, then the Revolving Maturity Date shall, as to the
Consenting Lenders, be extended to the first anniversary of the Revolving
Maturity Date theretofore in effect. The decision to agree or withhold agreement
to any Revolving Maturity Date extension shall be at the sole discretion of each
Revolving Lender. The Revolving Commitment of any Declining Lender shall
terminate on the Revolving Maturity Date in effect as to such Revolving Lender
prior to giving effect to any such extension (such Revolving Maturity Date being
called the “Existing Maturity Date”). The principal amount of any outstanding
Revolving Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the accounts of
such Declining Lenders hereunder, shall be due and payable on the applicable
Existing Maturity Date, and on such Existing Maturity Date the Borrower shall
also make such other prepayments of its Loans as shall be required in order
that, after giving effect to the termination of the Revolving Commitments of,
and all payments to, Declining Lenders pursuant to this sentence, the sum of the
total Revolving Exposures and the total Competitive Loan Exposures shall not
exceed the total Revolving Commitments then in effect. Notwithstanding the
foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to Section 9.04, at any time prior to any Existing Maturity Date, to
replace a Declining Lender with a Lender or other financial institution that
will agree to a request for the extension of the Revolving Maturity Date, and
any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Revolving Maturity
Date pursuant to this paragraph shall become effective unless (i) the conditions
set forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such extension and without giving effect to the parenthetical in
Section 4.02(a)) on and as of the first Effectiveness Anniversary to occur
following the Borrower’s delivery of the applicable request for extension of the
Revolving Maturity Date and (ii) the Administrative Agent shall have received a
certificate to that effect dated such Effectiveness Anniversary and executed by
a Financial Officer of the Borrower.

SECTION 2.11. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Term Loan of
such Lender on the Term Maturity Date, (iii) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Competitive Loan
made by such Lender on the last day of the Interest Period applicable to such
Loan and (iv) to the applicable Swingline Lenders the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Maturity Date and
the first date at least five Business Days after such Swingline Loan is made
that is the 15th or last day of a calendar month; provided that on each date
that a Revolving Borrowing denominated in US Dollars (including any ABR
Borrowing) or Competitive Borrowing is made, the Borrower shall repay all
outstanding Swingline Loans.

 

38



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that the Term Loans or Revolving Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender such a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in substantially the form attached hereto as Exhibit E.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section; provided that the Borrower shall not have
the right to prepay any Competitive Loan without the prior consent of the Lender
thereof.

(b) If the sum of the total Revolving Exposures and the total Competitive Loan
Exposures shall at any time exceed the aggregate Revolving Commitments, then
(i) on the last day of any Interest Period applicable to any LIBO Rate Revolving
Borrowing and (ii) on any other date in the event any ABR Revolving Borrowing
shall be outstanding, the Borrower shall prepay Revolving Loans in an amount
equal to the lesser of (A) the amount necessary to eliminate such excess (after
giving effect to any other prepayment of Loans on such day) and (B) the amount
of the applicable Borrowings referred to in clause (i) or (ii), as applicable.
If, on any date, the sum of the total Revolving Exposures and the total
Competitive Loan Exposures shall exceed 105% of the aggregate Revolving
Commitments, then the Borrower shall, not later than the third Business Day
following the date notice of such excess is received from the Administrative
Agent, prepay one or more Borrowings in an aggregate principal amount sufficient
to eliminate such excess.

 

39



--------------------------------------------------------------------------------

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The Borrower shall notify the Applicable Agent (and, in the case of
prepayment of a Swingline Loan, the applicable Swingline Lender) by telephone
(confirmed by telecopy) or by telecopy of any prepayment hereunder (i) in the
case of a LIBO Rate Borrowing denominated in US Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of a Borrowing denominated in a Alternative Currency, not later
than 11:00 a.m., London time, four Business Days before the date of prepayment,
(iii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment or (iv) in the case of prepayment
of a Swingline Loan made by JPMCB, not later than 4:00 p.m., New York City time,
on the date of prepayment or, in the case of prepayment of a Swingline Loan made
by any other Swingline Lender, not later than 3:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class and Type as provided in
Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a facility fee, which shall accrue at
the Applicable Rate set forth under the caption “Facility Fee Rate” in the
definition of such term on the daily amount of the Revolving Commitment of such
Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the Revolving Maturity Date; provided that, if
such Lender continues to have any Revolving Exposure after the Revolving
Maturity Date, then such facility fee shall continue to accrue on the daily
amount of such Lender’s Revolving Exposure from and including the Revolving
Maturity Date to but excluding the date on which such Lender ceases to have any
Revolving Exposure. Accrued facility fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing
June 30, 2007 (or, if any such day shall not be a Business Day, the first
Business Day thereafter), on any date prior to the Revolving Maturity Date on
which all the Revolving Commitments shall have terminated and on the Revolving
Maturity Date; provided that any facility fees accruing after the Revolving
Maturity Date shall be payable on demand. All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate set forth under
the caption “Participation Fee” in the

 

40



--------------------------------------------------------------------------------

definition of such term on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate per annum of 0.125%
on the average daily amount of the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued or becoming
payable in respect of Letters of Credit through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the third Business Day
following June 30, 2007; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Agents, for their own account, fees
payable in the amounts and at the times separately agreed upon between the
Borrower and the Agents.

(d) All fees payable hereunder shall be paid in US Dollars on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Revolving Lenders. Fees paid shall
not be refundable under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate.

(b) The Loans comprising each LIBO Rate Borrowing shall bear interest (i) in the
case of a LIBO Rate Revolving Loan, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate set forth under the
caption “Revolving Facility – LIBO Rate Spread and Participation Fee (£50%
Utilization)” or “Revolving Facility – LIBO Rate Spread and Participation Fee
(>50% Utilization)”, as the case may be, in the definition of Applicable Rate,
(ii) in the case of a LIBO Rate Term Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate set forth
under the caption “Term Facility – LIBO Rate Spread” in the definition of
Applicable Rate, and (iii) in the case of a LIBO Rate Competitive Loan, at the
LIBO Rate for the Interest Period in effect for such Borrowing plus (or minus,
as applicable) the Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

41



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans and Swingline
Loans, upon the termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan or a Swingline Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any LIBO Rate Revolving Loan or LIBO Rate Term Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. All
interest shall be payable in the currency in which the applicable Loan is
denominated.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or, except in the case of Borrowings denominated in Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the Applicable
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing denominated in any currency:

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a LIBO Rate Competitive Loan, the Lender that is required to make such Loan)
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining the Loans (or Loan) included in such Borrowing
for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBO Rate Borrowing in such currency shall
be ineffective,

 

42



--------------------------------------------------------------------------------

and, unless repaid, such Borrowing shall be converted to, or continued as, on
the last day of the Interest Period applicable thereto (A) if such Borrowing is
denominated in US Dollars, an ABR Borrowing, or (B) if such Borrowing is
denominated in any Alternative Currency, a Borrowing bearing interest at such
rate as Administrative Agent shall determine adequately and fairly reflects the
cost to the affected Lenders (or Lender) of making or maintaining their Loans
(or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate, (ii) if any Borrowing Request requests a LIBO Rate Revolving
Borrowing in such currency, such Borrowing shall be made (A) if such Borrowing
is denominated in US Dollars, as an ABR Borrowing, or (B) if such Borrowing is
denominated in any Alternative Currency, as a Borrowing bearing interest at such
rate as the Administrative Agent shall determine adequately and fairly reflects
the cost to the affected Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period plus the
Applicable Rate and (iii) any request by the Borrower for a LIBO Rate
Competitive Borrowing shall be ineffective, provided that if the circumstances
giving rise to such notice do not affect all the Lenders, then requests by the
Borrower for LIBO Rate Competitive Borrowings may be made to Lenders that are
not affected thereby.

SECTION 2.16. Increased Costs. (a) Except with regard to Taxes, which are dealt
with in Section 2.18, if any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or any applicable interbank market any
other condition affecting this Agreement or LIBO Rate Loans or Fixed Rate Loans
made by any Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs actually incurred or
reduction actually suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding

 

43



--------------------------------------------------------------------------------

company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

(f) Notwithstanding the foregoing provisions of this Section, no Lender or
Issuing Bank shall demand compensation for any increased cost or reduction in
rate of return if it shall not be the general policy or practice of such Lender
or such Issuing Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements (it being understood that this
sentence shall not in any way limit the discretion of any Lender or any Issuing
Bank to waive the right to demand such compensation under this Agreement or any
other credit agreement in any given case).

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan or Fixed Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default or an optional prepayment of Loans), (b) the conversion of any LIBO Rate
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any LIBO Rate Loan or
Fixed Rate Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is revoked under Section 2.09(c)), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any LIBO Rate Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.20, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event,

 

44



--------------------------------------------------------------------------------

including, to the extent that any of the foregoing Loans are denominated in any
Alternative Currency, the reasonable and documented costs and expenses of such
Lender attributable to the premature unwinding of any hedging agreement entered
into by such Lender in respect to the foreign currency exposure attributable to
such Loan. In the case of a LIBO Rate Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the LIBO Rate market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

SECTION 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Applicable Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received pursuant to this Agreement had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Agent, each Lender and each Issuing Bank,
within 15 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower and setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Agent, Lender or Issuing Bank to determine the amount to be paid by
the Borrower to such Agent, Lender or Issuing Bank shall be conclusive absent
manifest error.

 

45



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement or under any other Loan Document shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

(f) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of the appropriate U.S.
Internal Revenue Service Form W-8 properly completed and duly executed by such
Foreign Lender claiming complete exemption from, or a reduced rate of, U.S.
Federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Foreign Lender
on or before the date that it becomes a party to this Agreement (or, in the case
of any Participant, on or before the date such Participant purchases the related
participation). In addition, each Foreign Lender shall deliver such forms
promptly upon the obsolescence, expiration or invalidity of any form previously
delivered by such Foreign Lender. Each Foreign Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provisions of this paragraph (f), a Foreign Lender
shall not be required to deliver any form pursuant to this paragraph (f) that
such Foreign Lender is not legally able to deliver.

(g) If a Lender, the Administrative Agent or an Issuing Bank determines, in its
sole discretion, that it has received a refund in respect of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall timely pay over the amount of such refund to the Borrower, net
of all reasonable out-of-pocket expenses of such Lender, the Administrative
Agent or Issuing Bank and without interest (other than interest paid by the
relevant taxation authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender, the Administrative Agent or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other reasonable charges) to such Lender, the
Administrative Agent or Issuing Bank in the event such Lender, the
Administrative Agent or Issuing Bank is required to repay such refund to such
taxation authority. This paragraph (g) shall not be construed to require any
Lender, the Administrative Agent or any Issuing Bank to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any

 

46



--------------------------------------------------------------------------------

other Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17, 2.18 or 2.21, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment or, if no such time is expressly required, prior
to 12:00 noon, Local Time, on the date when due, in immediately available funds,
without set–off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Applicable Agent to the
applicable account specified by it for the account of the Lenders or, in any
such case, to such other account as the Applicable Agent shall from time to time
specify in a notice delivered to the Borrower, except payments to be made
directly to an Issuing Bank or a Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17, 2.18, 2.21 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan shall, except as
otherwise expressly provided herein, be made in the currency of such Loan; all
other payments hereunder and under each other Loan Document shall be made in US
Dollars. Any payment required to be made by either Agent hereunder shall be
deemed to have been made by the time required if such Agent shall, at or before
such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or settlement
system used by such Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
of the Loans and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or funded participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion

 

47



--------------------------------------------------------------------------------

of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set–off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Applicable Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Applicable Agent for the
account of the Lenders or the Issuing Banks hereunder that the Borrower will not
make such payment, the Applicable Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of an amount denominated in US Dollars) and (ii) the rate reasonably determined
by the London Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any Alternative Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.19(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by either Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, or if the Borrower is required
to pay any additional interest or other amount to any Lender pursuant to
Section 2.21, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16, 2.18 or
2.21, as the case may be, in the future and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

48



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(iii) the Borrower is required to pay any additional interest or other amount to
any Lender pursuant to Section 2.21, (iv) any Lender defaults in its obligation
to fund Loans hereunder or (v) any Lender becomes a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than any outstanding Competitive Loans held by it) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank), which consent, in each case,
shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
(other than Competitive Loans) and funded participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal, funded participations and accrued interest and fees) or the Borrower
(in the case of all other amounts), (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18 or additional interest or other amounts
required pursuant to Section 2.21, such assignment will result (or is reasonably
expected to result) in a material reduction in such compensation or payments and
(D) in the case of any such assignment resulting from the status of such Lender
as a Non-Consenting Lender, such assignment, together with any assignments by
other Non-Consenting Lenders, will enable the Borrower to obtain sufficient
consents to cause the applicable amendment, modification or waiver to become
effective. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.21. Additional Reserve Costs. (a) If and so long as any Lender is
required by the Bank of England or any other monetary or other authority of the
United Kingdom to make special deposits, to maintain reserve asset ratios or to
pay fees, in each case in respect of such Lender’s LIBO Rate Loans, such Lender
may require the Borrower to pay, contemporaneously with each payment of interest
on each of such Loans, additional interest on such Loan at a rate per annum
equal to the Mandatory Costs Rate calculated in accordance with the formula and
in the manner set forth in Exhibit D hereto.

(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s LIBO Rate Loans, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s LIBO
Rate Loans subject to such requirements, additional interest on such Loan at a
rate per annum specified by such Lender to be the cost to such Lender of
complying with such requirements in relation to such Loan.

 

49



--------------------------------------------------------------------------------

(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Borrower (with a copy to the Agents)
at least five Business Days before each date on which interest is payable for
the relevant Loan, and such additional interest so notified to the Borrower by
such Lender shall be payable to the London Agent for the account of such Lender
on each date on which interest is payable for such Loan.

(d) A reference to a Lender in this Section includes any domestic or foreign
branch or Affiliate of such Lender making a Loan as contemplated by
Section 2.02(b).

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, stockholder action of the Borrower. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other material action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or any order of any Governmental Authority in any
material respect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower, (d) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Subsidiary or their assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any Subsidiary, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Subsidiary, except, in the case of clause (d) or (e), where
such violation, default, rise of a right, creation or imposition, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (by inclusion in the Form 10) its
combined

 

50



--------------------------------------------------------------------------------

balance sheet and combined statements of earnings, group equity and cash flows
as of and for its fiscal year ended June 30, 2006 and the related notes (the
“Annual Financial Statements”), reported on by Deloitte & Touche LLP,
independent registered public accountants, and its condensed combined balance
sheets and condensed combined statements of earnings and cash flows as of and
for the fiscal quarters ended September 30, 2006 and December 31, 2006 and
related notes (collectively, the “Quarterly Financial Statements”). The Annual
Financial Statements and the Quarterly Financial Statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and the consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to, in the case of the Quarterly
Financial Statements, normal year-end adjustments and the absence of certain
year-end footnotes.

(b) Since the later of June 30, 2006 and the date of the most recent audited
financial statements of the Borrower delivered to the Administrative Agent
pursuant to Section 5.01(a), there has been no material adverse change, or event
or condition that could reasonably be expected to result in a material adverse
change, in the business, assets, operations or financial condition of the
Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Borrower and each Subsidiary has (or will have
on the Effective Date and thereafter) good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(b) Each of the Borrower and the Subsidiaries owns (or will own on the Effective
Date and thereafter) or is licensed to use (or has entered into license
agreements with ADP that will become effective upon consummation of the Spin-Off
that will license it to use) all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and such Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) As of the Effective
Date, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower and the Subsidiaries that involve
the Transactions. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower and the Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower and the Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law,

 

51



--------------------------------------------------------------------------------

(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including, with regard
to any Broker Dealer Subsidiary, all rules and regulations of the SEC, NASD and
SIPC applicable to it or its property) and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to be in
compliance, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect. No Default has occurred and is
continuing.

(b) Each Broker Dealer Subsidiary is (i) duly registered as a broker or dealer
with the SEC, (ii) a member in good standing of the NASD and the securities
exchanges and securities clearing corporations in which its membership is
required for the conduct of its business and (iii) duly registered, licensed or
qualified as a broker or dealer under the applicable laws and regulations of
each jurisdiction in which such registration, license or qualification is
required for the conduct of its business, except, in the case of this
clause (iii), where the failure to be so registered, licensed or qualified could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Federal Reserve Regulations. (a) Neither the Borrower nor any
Subsidiary (other than any Broker Dealer Subsidiary) is engaged principally, or
as a substantial part of its activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock (within the meaning of
Regulation U).

(b) No part of the proceeds of any Loan has been or will be used by the Borrower
or any Subsidiary (other than any Broker Dealer Subsidiary), whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock (within the meaning of Regulation U) or to refinance
Indebtedness originally incurred for such purpose. No part of the proceeds of
any Loan has been or will be used by the Borrower or any Subsidiary in any
manner or for any purpose that has resulted or will result in a violation of
Regulation T, Regulation U or Regulation X.

(c) Each Broker Dealer Subsidiary is an “exempted borrower” within the meaning
of Regulation U.

SECTION 3.09. Investment Company Status. Neither the Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. The Borrower and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$50,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$75,000,000 the fair market value
of the assets of all such Plans.

SECTION 3.12. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information
(excluding any projections and other forward-looking information and information
of a general economic or industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented from time to time by other information so furnished) contained, at
the time when furnished, any material misstatement of fact or omitted, at the
time when furnished, to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. All projections and other forward looking information contained in
the Information Memorandum and any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented from time to
time by other information so furnished) have been prepared by the Borrower in
good faith based upon assumptions that were reasonable at the time made and at
the time such projections and other information were furnished.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received favorable written opinions
(each addressed to the Administrative Agent and the Lenders and dated the
Effective

 

53



--------------------------------------------------------------------------------

Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP and Milbank, Tweed,
Hadley & McCloy LLP, each counsel for the Borrower, each in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and paragraphs (e) and (g) and the first
sentence of paragraph (h) of this Section.

(e) All material consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained.

(f) The Administrative Agent shall have received a certificate from a Financial
Officer of the Borrower, confirming the solvency of the Borrower and the
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(g) After giving effect to the Transactions, neither the Borrower nor any of its
Subsidiaries shall have outstanding any shares of preferred stock or any
Indebtedness for borrowed money, other than (i) Indebtedness incurred under the
Loan Documents, (ii) Indebtedness listed on Schedule 6.02 or incurred pursuant
to Section 6.02(l), (iii) Indebtedness of the Borrower incurred under the
Interim Credit Agreement (iv) intercompany Indebtedness between the Borrower and
its wholly owned Subsidiaries or between any such wholly owned Subsidiary and
any other wholly owned Subsidiary and (v) Indebtedness of the Borrower or any
Subsidiary incurred in the ordinary course under any overdraft facilities.

(h) All transactions to occur in connection with the Spin-Off (including the
transfer by ADP to the Borrower of all assets and rights to be held by it
following the Spin-Off), other than (i) the funding of Loans hereunder and under
the Interim Credit Agreement, (ii) the payment of the Dividend, and (iii) the
distribution of shares of the Borrower to the shareholders of ADP, shall have
been completed on terms and with results relating to the Borrower and the
Subsidiaries consistent in all material respects with the information contained
in the Form 10 and the pro forma financial statements and projections of the
Borrower heretofore delivered by ADP and the Borrower to the Lenders. The
Borrower shall have a reasonable good faith belief that the payment of the
Dividend and the distribution of shares of the Borrower to the shareholders of
ADP will occur before the end of the Business Day immediately following the
Effective Date, and

 

54



--------------------------------------------------------------------------------

the Administrative Agent shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, to such effect.

(i) The obligations of the lenders under the Interim Credit Agreement to make
loans thereunder shall have become effective and the loans under the Interim
Credit Agreement shall have been made or shall be made substantially
simultaneously with the initial funding of Loans on the Effective Date.

(j) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date pursuant to this Agreement or the
commitment letter or fee letters entered into by the Borrower in connection
herewith, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses required to be reimbursed or
paid by the Borrower in connection with this Agreement and the Transactions.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on May 31, 2007 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including each Borrowing made on the Effective
Date), and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct in all material respects, in each case on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

55



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than any indemnification or other contingent obligations
that are not yet due or payable) have been paid in full and all Letters of
Credit (other than Collateralized Letters of Credit) have been terminated or
expired, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited combined balance sheet and related combined statements of earnings,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent registered public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such combined financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its condensed combined balance sheet and
related statements of earnings, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of the Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be (other than (i) registration statements on
Form S-8; (ii) filings under Sections 16(a) or 13(d) of the Securities

 

56



--------------------------------------------------------------------------------

Exchange Act of 1934; (iii) routine filings related to employee benefit plans;
(iv) filings made by any Broker Dealer Subsidiary in the ordinary course of
business and (v) any other reports, statements or filings made by any Broker
Dealer Subsidiary that are not, individually or in the aggregate, material to
the Borrower and its Subsidiaries taken as a whole);

(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s or S&P in its Rating, notice of such change; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of the Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request (it being understand
that the Borrower and such Subsidiaries shall not be required to provide any
information or documents that are subject to confidentiality provisions
prohibiting such disclosure).

Reports required to be delivered pursuant to subsections (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Borrower posts such reports on the Borrower’s website on the Internet at
www.broadridge.com or when such report is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to subsection (e) of this
Section shall be deemed to have been delivered on the date on which the Borrower
posts such information on the Internet at the website www.broadridge.com or when
the publication is first made available by means of Moody’s or S&P’s (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to subsection (c) of this Section by posting such certificate on
IntraLinks or by other similar means.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which will post such notice to IntraLinks or any similar
electronic site used for distribution of documentation in connection with this
Agreement) prompt written notice (in any case within five Business Days) of the
following upon any such event becoming known to any Responsible Officer of the
Borrower:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) (i) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by the SEC or
NASD, (ii) the involuntary revocation, suspension or other termination of any
license, permit or registration of any Broker Dealer Subsidiary by any
Governmental Authority other than the SEC or NASD, if such revocation,
suspension or termination results in, or could reasonably be expected to result
in, a Material Adverse Effect, or (iii) the application or receipt by the SIPC
for a protective decree or other restrictive order regarding any Broker Dealer
Subsidiary; and

 

57



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or Responsible Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(except with regard to any Broker Dealer Subsidiary) the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.04.

SECTION 5.04. Payment of Taxes. The Borrower will, and will cause each
Subsidiary to, pay its Tax liabilities, to the extent the failure to pay such
liabilities could reasonably be expected to result in a Material Adverse Effect,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. The Borrower will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each Material Subsidiary (other than any Broker Dealer Subsidiary) to,
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each Subsidiary to, permit any
representatives designated by the Administrative Agent, or by any Lender through
the Administrative Agent, at mutually agreeable times (no more than once per
fiscal year of the Borrower, unless an Event of Default has occurred and is
continuing) and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from those portions of its books and
records relating to financial condition, and to discuss its affairs, finances
and condition with its officers and, so long as a representative of the Borrower
is present, independent accountants (in each case subject to the Borrower’s or
such Material Subsidiary’s obligations under applicable law or confidentiality
arrangements).

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary (other than any Broker Dealer Subsidiary) to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including

 

58



--------------------------------------------------------------------------------

ERISA and Environmental Laws applicable to it or its property), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The Borrower will cause the proceeds of the Loans
to be used only (a) to pay the Dividend, (b) to pay certain Transaction Costs
and (c) for working capital and other general corporate purposes of the Borrower
and the Subsidiaries, including to support the issuance of commercial paper and
the payment of intercompany loans between the Borrower and the Subsidiaries.
Notwithstanding the foregoing, no part of the proceeds of any Loan will be used,
whether directly or indirectly, by the Borrower or any Subsidiary (other than
any Broker Dealer Subsidiary) (a) to purchase or carry Margin Stock (as defined
in Regulation U of the Board) or to refinance Indebtedness originally incurred
for such purpose or (b) in any manner or for any purpose that will result in a
violation of Regulation U, Regulation X or Regulation T.

SECTION 5.09. Margin Stock. The Borrower will ensure that at the time each Loan
is made and after giving effect to the use of proceeds thereof, and at the time
each Letter of Credit is issued, renewed or extended, no more than 25% of the
value of the assets of either the Borrower or the Borrower and the Subsidiaries
taken as a whole subject to the restrictions of Section 6.01 or 6.04 shall be
represented by Margin Stock (within the meaning of Regulation U).

SECTION 5.10. Consummation of the Remaining Transactions. The Borrower will
cause the payment of the Dividend and the consummation of the Spin-Off, when
they occur, to be on terms and with results relating to the Borrower and the
Subsidiaries consistent in all material respects with the information contained
in the Form 10 and the pro forma financial statements and projections of the
Borrower heretofore delivered by the Borrower and ADP to the Lenders.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than any indemnification or other contingent obligations
that are not yet due or payable) have been paid in full and all Letters of
Credit (other than Collateralized Letters of Credit) have been terminated or
expired, the Borrower covenants and agrees with the Lenders as follows:

SECTION 6.01. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights therein, except:

(a) Permitted Encumbrances;

 

59



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only the obligations it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Borrower or any Subsidiary and (iii) such Lien
shall secure only the obligations it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary;

(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Borrower and the Subsidiaries in the
ordinary course of business;

(f) Liens arising from any interest or title of a lessor or sublessor under any
lease or sublease not prohibited by Section 6.03 entered into by the Borrower or
any Subsidiary as lessee;

(g) Liens arising from precautionary UCC financing statements filed in
connection with leases;

(h) Liens in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off);

(i) Liens on cash earnest money deposits made in connection with letters of
intent or purchase agreements;

(j) Liens arising on intellectual property in connection with the grant by the
owner of such intellectual property of non-exclusive licenses in the ordinary
course;

(k) Liens of any securities intermediary arising as a matter of law on
securities or other assets held by such securities intermediary;

 

60



--------------------------------------------------------------------------------

(l) Liens on assets of any Broker Dealer Subsidiary created or otherwise arising
in the ordinary course of its business; and

(m) other Liens not expressly permitted by clauses (a) through (l) above;
provided that the sum of (i) the aggregate amount of the outstanding obligations
secured by Liens permitted under this clause (m), (ii) the aggregate amount of
Indebtedness of Subsidiaries permitted by Section 6.02(m) and (iii) the
aggregate amount of Attributable Debt in respect of Sale and Leaseback
Transactions permitted by Section 6.03 shall not at any time exceed
$100,000,000.

Notwithstanding the foregoing of this Section, to the extent that more than 25%
of the value of the assets of the Borrower, or of the Borrower and the
Subsidiaries taken as a whole, that are subject to the restrictions of this
Section is at any time represented by Margin Stock (within the meaning of
Regulation U), the Borrower shall be free to sell, pledge or otherwise dispose
of such excess Margin Stock (it being understood that Margin Stock not in excess
of 25% of the value of such assets will be subject to the restrictions of this
Section).

SECTION 6.02. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred equity securities except:

(a) Indebtedness, preferred stock or other preferred equity securities existing
on the date hereof and set forth on Schedule 6.02, and any extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof;

(b) Indebtedness, preferred stock or preferred equity securities of Persons
existing at the time they become Subsidiaries; provided that such Indebtedness,
preferred stock or preferred equity securities is not incurred or issued, as
applicable, in contemplation of or in connection with such Person becoming a
Subsidiary;

(c) Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets;

(d) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

(e) Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided, such Indebtedness of any other Subsidiary so guaranteed is
permitted under paragraphs (c), (d) or (m) of this Section;

 

61



--------------------------------------------------------------------------------

(f) Indebtedness of foreign Subsidiaries in an aggregate principal amount
outstanding at any one time not to exceed $75,000,000 (or with respect to any
other currency, the U.S. Dollar equivalent thereof);

(g) Indebtedness deemed to arise from the payment of insurance premiums on an
installment basis in the ordinary course of business;

(h) Indebtedness incurred in connection with Hedging Agreements entered into for
non-speculative purposes;

(i) Indebtedness under any overdraft facilities entered into in the ordinary
course of business;

(j) Indebtedness in respect of workers’ compensation claims, and bid,
performance or surety bonds;

(k) Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course;

(l) Indebtedness incurred by any Broker Dealer Subsidiary in the ordinary course
of its business; and

(m) other Indebtedness not expressly permitted by clauses (a) through (l) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under Section 6.01(m), (ii) the aggregate
amount of Indebtedness permitted under this clause (m) and (iii) the aggregate
amount of Attributable Debt in respect of Sale and Leaseback Transactions
permitted by Section 6.03 shall not at any time exceed $100,000,000.

SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:

(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof; and

(b) other Sale and Leaseback Transactions not expressly permitted by clause
(a) above; provided that the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(m),
(ii) the aggregate principal amount of Indebtedness of Subsidiaries permitted by
Section 6.02(m) and (iii) the aggregate amount of Attributable Debt in respect
of Sale and Leaseback Transactions permitted by this Section shall not at any
time exceed $100,000,000.

SECTION 6.04. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, (i) merge into or consolidate with any other Person,
(ii) permit any other Person to merge into or consolidate with it,
(iii) liquidate or dissolve, or (iv) sell, transfer, lease or otherwise dispose
of, directly or through any merger or consolidation and whether in one
transaction or in a series of transactions, assets (including Equity Interests
in Subsidiaries)

 

62



--------------------------------------------------------------------------------

representing all or substantially all of the assets of the Borrower and the
Subsidiaries (whether now owned or hereafter acquired), taken as a whole, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (A) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving Person, (B) any
Subsidiary may merge with or consolidate into any Person (or permit any other
Person to merge with or consolidate into it) in a transaction in which the
surviving entity is a Subsidiary, (C) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary and
(D) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders. Notwithstanding
the foregoing of this paragraph (a), to the extent that more than 25% of the
value of the assets of the Borrower, or of the Borrower and the Subsidiaries
taken as a whole, that are subject to the restrictions of this paragraph is at
any time represented by Margin Stock (within the meaning of Regulation U), the
Borrower shall be free to sell, transfer, lease or otherwise dispose of such
excess Margin Stock (it being understood that Margin Stock not in excess of 25%
of the value of such assets will be subject to the restrictions of this
paragraph).

(b) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related or ancillary thereto.

SECTION 6.05. Restrictive Agreements. The Borrower will not, and will not permit
any Material Subsidiary to, enter into any agreement that restricts the ability
of any Material Subsidiary to pay dividends or other distributions to the
Borrower or other Subsidiaries or to make or repay loans or advances to the
Borrower or other Subsidiaries; provided that the foregoing shall not apply to
(a) restrictions and conditions imposed by law or by this Agreement, or, with
respect to any Broker Dealer Subsidiary, otherwise required or requested by any
Governmental Authority, (b) restrictions and conditions existing on the date
hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (c) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary or any assets pending such
sale to the extent that such restrictions and conditions apply only to the
Subsidiary or assets to be sold and such sale is permitted hereunder or (d) any
agreements governing purchase money Indebtedness or Capital Lease Obligations,
provided that such restrictions relate to only the assets financed with such
Indebtedness.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material property or assets to, or purchase, lease or otherwise acquire any
material property or assets from, or otherwise engage in any other material
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and its
Subsidiaries, or between or among Subsidiaries, in each case not involving any
other Affiliate, (c) the declaration and payment of dividends with respect to
its Equity Interests, (d) the making of grants or payments pursuant to and in
accordance with equity award, bonus or incentive plans or other benefit plans

 

63



--------------------------------------------------------------------------------

for management, directors or employees of the Borrower and the Subsidiaries,
(e) the payment of the Dividend and the entry into or the effectiveness of, and
the performance under, any contractual arrangement with ADP or any Affiliates of
ADP in connection with the Spin-Off to the extent such arrangements are
consistent in all material respects with the information contained in the Form
10, (f) the transactions set forth on Schedule 6.06 and (g) employment
agreements, officer and director indemnification agreements, confidentiality
agreements, non-compete agreements and similar arrangements entered into by the
Borrower or any of its Subsidiaries with its officers, directors and employees.

SECTION 6.07. Leverage Ratio. The Borrower will not permit the Leverage Ratio as
of the last day of any period of four consecutive fiscal quarters of the
Borrower, commencing with the period of four consecutive fiscal quarters ending
on March 31, 2007, to exceed 3.50 to 1.00.

SECTION 6.08. Ratio of EBITDA to Consolidated Interest Expense. The Borrower
will not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense for any period of four consecutive fiscal quarters of the
Borrower, commencing with the period of four consecutive fiscal quarters ending
on March 31, 2007, to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

64



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (which may
be given at the request of any Lender) to the Borrower;

(f) the Borrower or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when and as the same shall become due and payable after giving effect to any
applicable grace periods;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (i) this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability, or fail generally, to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 (provided, that such amount shall be calculated after
deducting

 

65



--------------------------------------------------------------------------------

therefrom any amount of such judgment that is covered by a valid and binding
policy of insurance from a third party insurer that is rated at least “A-” by
A.M. Best Company, which insurer has been notified of such judgment and has not
disputed the claim made for payment) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged and
not vacated or paid in full for a period of 30 consecutive days during which
execution shall not be effectively stayed (which stay shall include the posting
of a bond pending appeal that has the effect of staying execution of such
judgment), or any action shall be legally taken by a judgment creditor to attach
or levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) (i) any license, permit or registration of any Broker Dealer Subsidiary
shall be revoked, suspended or otherwise terminated by the SEC, the NASD or any
other applicable Governmental Authority, except where such revocation,
suspension or termination could not reasonably be expected to result in a
Material Adverse Effect, (ii) the SIPC shall apply for or obtain a protective
decree or other restrictive order with regard to any Broker Dealer Subsidiary,
(iii) any Broker Dealer Subsidiary shall be found by a Governmental Authority to
have violated any law or regulation, or be the subject of any judgment or
arbitration award, and such violation or award has resulted or would reasonably
be expected to result in a Material Adverse Effect, or (iv) any action or
proceeding by or before any Governmental Authority involving any Broker Dealer
Subsidiary shall be pending as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect; or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent, at the request
of the Required Lenders, shall, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

66



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Each of the Lenders and Issuing Banks hereby irrevocably appoints the Agents as
its agents and authorizes the Agents to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by them or any of their
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of their own
gross negligence or wilful misconduct. Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and the Agents shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective

 

67



--------------------------------------------------------------------------------

Related Parties. The exculpatory provisions of the preceding paragraphs and the
provisions of Section 9.03 shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
(in the case of a resignation by the Administrative Agent) or the Administrative
Agent (in the case of a resignation by the London Agent) shall have the right,
with the Borrower’s approval (so long as no Event of Default has occurred and is
continuing) to appoint a successor. If no successor Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub–agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

The parties agree that none of the Joint Lead Arrangers and Joint Bookrunners or
the Syndication Agent referred to on the cover page of this Agreement shall, in
its capacity as such, have any powers, duties or responsibilities under this
Agreement or any other Loan Document.

 

68



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at Broadridge Financial Solutions Inc., 2 Journal
Square Plaza, Jersey City, New Jersey 07306, Attention of Chief Financial
Officer (Telecopy No. 201-714-3758);

(ii) if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank or
a Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency Services
Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of Toyin
Ojeahere (Telecopy No. 713-750-2938), with a copy to JPMorgan Chase Bank, N.A.,
270 Park Avenue, New York, NY 10017, Attention of Stella Millas (Telecopy
No. 212-270-4164);

(iii) if to the London Agent, to J. P. Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of Loans Agency Department (Telecopy No. 44 (0) 207
777 2360), with a copy to the Administrative Agent as provided under clause
(ii) above; and

(iv) if to any other Lender, Swingline Lender or Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures must be in writing and may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Borrower,
either Agent, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the

 

69



--------------------------------------------------------------------------------

exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether either Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Borrower, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.19(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender (it being understood that the addition of new loans or
commitments that may be extended under this Agreement pursuant to Section 2.10
shall not be deemed to alter such pro rata sharing of payments), (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders (or
Lenders of any Class) required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (or each Lender of such Class, as the case may be) or
(vi) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights of Lenders holding Loans or Commitments of any
Class differently than those holding Loans or Commitments of any other Class,
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and Commitments of the adversely affected Class; provided
further that (i) no such agreement shall amend, modify or otherwise affect the
rights or duties of either Agent, any Issuing Bank or any Swingline Lender
hereunder without the prior written consent of such Agent, such Issuing Bank or
such Swingline Lender, as the case may be, and (ii) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Term Lenders (but not the Revolving Lenders), or the
Revolving Lenders (but not the Term Lenders), may be effected by an agreement or
agreements in writing entered into by the Borrower and requisite percentage in
interest of the affected Class of Lenders. Notwithstanding anything else in this
Section to the contrary, any amendment of the definition of “Applicable Rate”
pursuant to the last sentence of that definition shall require only the written
consent of the Borrower and the Required Lenders.

 

70



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the Agents,
the Joint Lead Arrangers and Joint Bookrunners named on the cover page of this
Agreement and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement or the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, any Issuing Bank or any
Lender, including the reasonable and documented fees, charges and disbursements
of any counsel for any Agent, Issuing Bank or Lender and all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans or Letters of Credit, in connection with the enforcement or
protection of its rights under any Loan Document, including its rights under
this Section or in connection with the Loans made or Letters of Credit issued
hereunder.

(b) The Borrower shall indemnify each Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”), against, and hold each Indemnitee harmless from, any
and all losses, liabilities and out-of-pocket costs or expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee (whether by a third
party or by the Borrower or any of its Affiliates) arising out of, in connection
with, or as a result of (i) the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) the execution, delivery or performance by the Borrower and
the Subsidiaries of the Loan Documents, or any actions or omissions of the
Borrower or any of the Subsidiaries in connection therewith; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, liabilities, costs or expenses shall have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
Issuing Bank or Swingline Lender such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed loss, liability,
cost or expense, as the case may be, was incurred by or asserted against such
Agent, Issuing Bank or Swingline Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Exposures, outstanding Term Loans and unused
Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages)

 

71



--------------------------------------------------------------------------------

arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Borrower of a reasonably detailed invoice therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
or under any other Loan Document without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(i) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (A) to a Lender, an Affiliate of a Lender or a Related Fund (as
defined below), or, if an Event of Default has occurred and is continuing, to
any other assignee, or (B) made by JPMorgan Chase Bank, N.A. or Citibank, N.A.
to any assignee in connection with the syndication of the credit facilities
established by this Agreement as contemplated by the Commitment Letter and Fee
Letter related hereto and dated March 9, 2007; and

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or a Related Fund; and

(iii) in the case of any assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure or
Swingline Exposure, each Issuing Bank.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Related Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment of any Class, the amount of the Commitment of

 

72



--------------------------------------------------------------------------------

any Class of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$5,000,000
unless each of the Borrower and the Administrative Agent otherwise consents;
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
as such rights and obligations relate to the Class of Loans or Commitments being
assigned; provided that this clause shall not apply to rights in respect of
outstanding Competitive Loans;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) “Related Fund” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18, 2.21 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section.

(e) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, each Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

73



--------------------------------------------------------------------------------

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c) of this Section and
any consent to such assignment required by paragraph (b) or (c) of this Section,
the Administrative Agent shall record the information contained in such
Assignment and Assumption in the Register. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(g) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 9.02(b) that affects such Participant. Subject to paragraph
(d) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, 2.18 and 2.21 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender; provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.

(h) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.18(e) and (f) as though it were a Lender.

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

74



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18, 2.21 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
Transactions or the other transaction contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents or the Issuing Banks constitute the entire agreement among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to and shall not limit other rights and remedies (including other rights of
setoff) which such Lender may have.

 

75



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document or
the Transactions, or for recognition or enforcement of any judgment related
thereto, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
either Agent, any Issuing Bank or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

76



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each Agent, Issuing Bank and Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
to Related Funds’ directors and officers and to any direct or indirect
contractual counterparty in swap agreements (it being understood that each
Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process; provided that in connection with any such
requirement by a subpoena or similar legal process, the Borrower is given prior
notice to the extent such prior notice is permissible under the circumstances
and an opportunity to object to such disclosure, (iv) to any other party to this
Agreement, (v) to the extent required or advisable in the judgment of counsel in
connection with any suit, action or proceeding relating to the enforcement of
rights of the Agents, Issuing Banks or the Lenders against the Borrower under
this Agreement or any other Loan Document, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section of which such Agent
or Lender is aware or (B) becomes available to the Administrative Agent or any
Lender on a non-confidential basis from a source other than the Borrower other
than as a result of a breach of this Section of which such Agent or Lender is
aware. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to any Agent, Issuing Bank or Lender on a
non-confidential basis prior to disclosure by the Borrower other than as a
result of a breach of this Section of which such Agent, Issuing Bank or Lender
is aware. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non–public information concerning the Borrower
and its Related Parties or the Borrower’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

77



--------------------------------------------------------------------------------

(c) All information, including requests for waivers and amendments, furnished by
the Borrower or either Agent pursuant to, or in the course of administering,
this Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Related Parties or the
Borrower’s securities. Accordingly, each Lender represents to the Borrower and
the Agents that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.14. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.15. Patriot Act. Each Lender, each Issuing Bank and each Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that

 

78



--------------------------------------------------------------------------------

identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender, Issuing Bank or
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Agents, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of any Agent, any Lender, any Issuing
Banks or any of their Affiliates, and no such duty will be deemed to have arisen
in connection with any such transactions or communications.

SECTION 9.17. Amendment and Restatement Upon Syndication. Notwithstanding
anything to the contrary in this Agreement, the Borrower agrees that it shall,
at the request of J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.
(the “Arrangers”), enter into one or more amendments to this Agreement for the
purpose of effecting the syndication of the credit facilities established hereby
as contemplated by the Commitment Letter and Fee Letter related hereto and dated
March 9, 2007; provided, that any such amendment shall modify the terms of this
Agreement only to the extent that such modifications are (a) permitted by such
Fee Letter to be made without the consent of the Borrower or (b) otherwise
agreed to among the Borrower and the Arrangers.

[remainder of page intentionally blank; signature page is the next page]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BROADRIDGE FINANCIAL SOLUTIONS, INC.,

as the Borrower,

by  

/s/ Dan Sheldon

Name:   Dan Sheldon Title:   Vice President, Chief Financial Officer

[SIGNATURE PAGE TO BROADRIDGE FIVE YEAR CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, an Issuing Bank, a Lender
and a Swingline Lender, by  

/s/ Tracey Navin Ewing

Name:   Tracey Navin Ewing Title:   Vice President J. P. MORGAN EUROPE LIMITED,
as London Agent, by  

/s/ Maxine Graves

Name:   Maxine Graves Title:   Associate CITIBANK, N.A., as a Lender and
Swingline Lender, by  

/s/ Shannon A. Sweeney

Name:   Shannon A. Sweeney Title:   Vice President

[SIGNATURE PAGE TO BROADRIDGE FIVE YEAR CREDIT AGREEMENT]